Nicholas Paige plaint. conta Thomas Woodbridge Defendt in an action of the case for Security for the Summe of Five hundred twenty nine pounds in money or thereabout including the costs, Judgement was granted by the last County Court held at Boston unto mr Peter Sergeant and mr Paul Dudley Attournies of mr Thomas Deane against the sd Nicholas Paige upon the chancery of a forfited obligation wherein the sd Paige stood jointly & severally bound wth sd Woodbridge unto the sd Deane, being the onely proper debt of sd Woodbridge, which bond beares date ye 2d Iune. 1677. whereby the plaint, is damnified the above sd Summe. . . . The Iury . . . found for the Defendt costs of Court.